DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
2.	Receipt is acknowledged of the Amendment filed March 29, 2022.
Terminal Disclaimer
3.	The terminal disclaimer filed on March 29, 2022 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement

4.	The Information Disclosure Statement filed on February 8, 2022 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Allowable Subject Matter
5.	Claims 1-20 are allowable over prior art.
	The following is an examiner’s reason for allowance: Although prior art includes teachings of systems and methods of conducting transactions at a kiosk or ATM and further teaches allowing third parties to interact with another’s account on behalf of the account holders, the identified prior art of record, taken alone, or in combination with any other prior art, fails to teach or fairly suggest the specific features of claims 1-20 of the present claimed invention. Specifically, prior art fails to teach the claimed method, comprising receiving, by one or more computing devices, a message from a kiosk, wherein the message comprises an image from a display on a user equipment (UE) device as scanned by a camera on the kiosk, and a kiosk identifier for the kiosk, wherein the image is associated with a prestaged transaction; associating, by the one or more computing devices, the prestaged transaction with the kiosk, wherein the prestaged transaction is determined based on the scanned image in the message, and wherein the kiosk is determined based on the kiosk identifier in the message; and sending, by the one or more computing devices, a command to the kiosk based on the kiosk identifier to execute the prestaged transaction. Prior art further fails to specifically teach the claimed system, comprising: a memory for storing instructions; and one or more processors, communicatively coupled to the memory, configured to execute the instructions, the instructions causing the one or more processors to: receive a message from a kiosk, wherein the message comprises an image from a display on a user equipment (UE) device as scanned by a camera on the kiosk, and a kiosk identifier for the kiosk, and wherein the image is associated with information of a prestaged transaction; associate the prestaged transaction with the kiosk, wherein the prestaged transaction is determined based on the scanned image in the message, and wherein the kiosk is determined based on the kiosk identifier in the message; and send a command to the kiosk based on the kiosk identifier to execute the prestaged transaction. Lastly, prior art fails to teach the claimed non-transitory, tangible computer-readable device having instructions stored thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations comprising: receiving a message from a kiosk, wherein the message comprises an image from a display on a user equipment (UE) device as scanned by a camera on the kiosk, and a kiosk identifier for the kiosk, and wherein the image is associated with information of a prestaged transaction; associating the prestaged transaction with the kiosk, wherein the prestaged transaction is determined based on the scanned image in the message, and wherein the kiosk is determined based on the kiosk identifier in the message; and sending a command to the kiosk based on the kiosk identifier to execute the prestaged transaction. The above limitations are not disclosed in prior art and moreover, one of ordinary skill in the art would not have been motivated to come to the claimed invention.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406.  The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398. The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122. This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
April 6, 2022